Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Claim Status
Claims 1, 6, 8-11, 16, and 18-19 have been amended. Claims 2-5, 7, 12-15, and 17 have not been amended. Therefore, Claims 1-19 are currently being considered for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-19 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Shambik et al. (PG Pub No. US 2017/0154241).

Regarding Claim 1, Shambik et al. discloses a method for generating driving alerts based on multimedia content elements, comprising (Paragraph 0077; driving warning/alert based upon image data analyzed by system):
obtaining, in real-time during a trip of a vehicle, a first set of multimedia content elements captured by at least one sensor deployed in proximity to the vehicle (Paragraph 0066-0078; image capture devices in the vicinity of the rearview mirror of the vehicle capture images, stream of video frames captured while the vehicle is in motion); and
generating, in real-time, a driving alert, when it is determined that at least one signature generated for the first set of multimedia content elements matches at least one signature generated for a matching multimedia content element of a second set of multimedia content elements, wherein each of the second set of multimedia content elements is associated with a predetermined potential cause of collision and with at least one predetermined collision avoidance instruction (Paragraph 0066-0083, 0160-0161; driving warning/alert based upon image data analyzed by system, when the captured images are determined to match truncated animal appearance templates alert may be issued, when the captured images are determined to match truncated animal appearance templates alert may be issued, animal behavior models used to calculate collision risk).

Regarding Claim 2, Shambik et al. discloses the method of claim 1, further comprising:
sending, to a driving control system configured to control the vehicle, the generated driving alert (Paragraph 0066-0083, 0160-0161; system may initiate vehicle actions by sending control signals to driving systems, control signals associated with driving warning/alerts based upon image data analyzed by the system).

Regarding Claim 3, Shambik et al. discloses the method of claim 1, 
wherein each multimedia content element is at least one of: an image, and a video (Paragraph 0077; system analyzes image data).

Regarding Claim 4, Shambik et al. discloses the method of claim 1, 
wherein the alert indicates the potential cause of collision associated with the matching multimedia content element of the second set of multimedia content elements (Paragraph 0066-0083, 0160-0161; driving warning/alert based upon image data analyzed by system, when the captured images are determined to match truncated animal appearance templates alert may be issued, animal behavior models used to calculate collision risk, alerts based on collected data, alerts may include instruction to a driver of an action that needs to be taken).

Regarding Claim 5, Shambik et al. discloses the method of claim 4, 
wherein each of the second set of multimedia content elements is further associated with at least one predetermined collision parameter (Paragraph 0066-0083, 0160-0161; when the captured images are determined to match truncated animal appearance templates alert may be issued, animal behavior models used to calculate collision risk), 
wherein the alert further indicates the at least one collision parameter associated with the matching multimedia content element of the second set of multimedia content elements (Paragraph 0066-0083, 0160-0161; driving warning/alert based upon image data analyzed by system, when the captured images are determined to match truncated animal appearance 

Regarding Claim 6, Shambik et al. discloses the method of claim 4, 
further comprising:
causing a driving control system of the vehicle to execute the at least one collision avoidance instruction associated with the matching multimedia content element of the second set of multimedia content elements (Paragraph 0066-0083, 0160-0161; system performs vehicle evasive maneuver/actions by sending control signals to driving systems and driving warning/alert based upon image data analyzed by system, when the captured images are determined to match truncated animal appearance templates), 
wherein the at least one collision avoidance instruction, when executed by the driving control system, configures the driving control system to perform at least one action for avoiding the indicated potential cause of collision (Paragraph 0066-0083, 0160-0161; system determines evasive maneuver for avoiding collision, performs evasive maneuver/actions by sending control signals to driving systems and driving warning/alert based upon image data analyzed by system, when the captured images are determined to match truncated animal appearance templates).

Regarding Claim 7, Shambik et al. discloses the method of claim 1, further comprising:
generating the at least one signature for the first set of input multimedia content elements, wherein each signature represents a concept, wherein each concept is a collection of signatures and metadata representing the concept (Paragraph 0146-0159, figure 8A-13, table 2; clustering 

Regarding Claim 8, Shambik et al. discloses the method of claim 1 comprising:
comprising determining that a reference media content element and multimedia element of the first set were acquired from a same portion of the vehicle before comparing a signature generated for the multimedia content element to a signature of the reference media content element (Paragraph 0042-0047, claim 9; The truncated animal appearance template can correspond to an appearance of a truncated shape of the respective animal(s) when the animal's orientation relative to the camera is within a certain range. Generally, the different angles from which the torso and four limbs of the animal (or two pair of limbs) can be seen by a camera are angles in which the camera can capture an image that includes the animal's torso and two pairs of the animal legs. An angle from which a certain pair of legs appears as a single leg (because one leg obscures the other leg of the pair) can be considered valid or not. It would be appreciated that the camera can be mounted in or on the vehicle, say under the rear view mirror of the vehicle, at a location that provides a field of view that is similar to the driver's field of view or at any other location.).

Regarding Claim 9, Shambik et al. discloses the method of claim 7, 
wherein the alert indicates the potential cause of collision associated with the matching multimedia content element of the second set of multimedia content elements: wherein the potential cause of collision comprises an angle of a potential cause of collision with respect to the vehicle and a distance of the potential cause of collision from the vehicle (Paragraph 0159; 

Apparatus claim (10) is drawn to the corresponding method as claimed in claim (1).  Therefore apparatus claim (10) corresponds to method claim (1), and is rejected for the same reasons of anticipation as used above.

Apparatus claims (11-19) are drawn to the corresponding method as claimed in claim (1-9).  Therefore apparatus claims (11-19) correspond to method claims (1-9), and are rejected for the same reasons of anticipation as used above.

Response to Arguments

Applicant's arguments filed 04/05/2021 have been fully considered but they are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the collision avoidance instruction associated with the second set of multimedia elements may not ) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant’s arguments with respect to claim(s) 8-9 and 18-19 have been considered but are moot because the grounds of rejection for the amended claims do not rely on the portions of the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information

If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, CURTIS KUNTZ can be reached on (571)-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAWNA M KINGSTON/
Examiner, Art Unit 2687


/CURTIS A KUNTZ/Supervisory Patent Examiner, Art Unit 2687